Citation Nr: 0303781	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  97-29 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for short-term memory loss, 
to include as due to an undiagnosed illness.


                                                      
REPRESENTATION

Appellant represented by:	Disabled American Veterans


                                           WITNESS AT HEARING 
ON APPEAL

Appellant


                                                ATTORNEY FOR 
THE BOARD

S. Higgs, Counsel
                                                            
INTRODUCTION

The veteran had active duty from April 1983 to April 1986, 
and from January 1988 to January 1992.   The latter period of 
service included a tour of duty in Southwest Asia during the 
Persian Gulf War.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied service connection for 
short-term memory loss.   

The veteran presented testimony at a Travel Board hearing in 
January 1998; a transcript of that hearing is of record, and 
the case was remanded by the Board to the RO in July 1998.  
The purposes of that remand have been met.

The Board notes that, pursuant to the Board's July 1998 
remand, the veteran was afforded a VA neurological 
examination, which resulted in a diagnosis of short-term 
memory loss due to a complex partial seizure disorder.  In 
its July 2002 Supplemental Statement of the Case, the RO 
addressed the question of whether the veteran's seizure 
disorder was linked to service for the first time.  As this 
is a separate claim that has not been fully adjudicated by 
the agency of original jurisdiction, it is referred to the RO 
for adjudication, to include whether the veteran's seizure 
disorder began during service, was present to a compensable 
degree within one year of service, or is otherwise causally 
linked to service, to include a claimed head injury.   


                                                        
FINDINGS OF FACT

1.  The preponderance of the evidence is against a nexus 
between memory loss and any incident of service.  

2.  Following a neurological examination, to include a 
diagnostic study, the veteran's short-term memory loss was 
attributed to a known diagnosis, a complex partial seizure 
disorder.  


                                                         
CONCLUSION OF LAW

Service connection for short-term memory loss, to include as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).


                   REASONS AND BASES FOR FINDINGS AND 
CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107) (West 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes the 
discussions in the June 1997 rating decision, the July 1997 
statement of the case, the July 1998 Board remand, a March 
2001 letter including a full discussion of the VCAA, and a 
July 2002 supplemental statement of the case, adequately 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  The March 2001 RO letter described what the 
evidence must show.  The veteran was requested to inform VA 
of any additional evidence or information that he would like 
VA to obtain in support of his claim, and was informed that 
VA must make reasonable efforts to get evidence necessary to 
support his claim, and that VA would obtain for him such 
things as medical records, employment records, or records 
from other Federal agencies.  He was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as described above, the RO contacted 
the veteran by letter and asked him to identify evidence such 
as medical providers who treated him for short-term memory 
loss.  All identified records have been obtained.

In addition, the Board remanded the case in July 1998 for 
additional development of the evidence, including obtaining a 
medical opinion.  A review of the record shows that the RO 
has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).  As reflected in the analysis 
section of this opinion, the Board concludes that the medical 
opinions obtained by the RO, in conjunction with the other 
information of record, provide sufficient competent medical 
evidence to decide the claim.

As VA has fulfilled the duty to notify and assist the 
veteran, and because the change in law has no material effect 
on adjudication of his claims, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Background

Service medical records include several examination reports, 
to include March 1983 service entrance and November 1991 
service separation examinations, all of which show that 
neurological and psychiatric systems were clinically 
evaluated as normal.  Service treatment records include no 
complaints, treatment, or diagnosis of short-term memory 
loss.

At a February 1992 VA medical examination, clinical 
evaluation of the head, face and neck was normal.  Upon 
neurological and psychiatric examination, all deep tendon 
reflexes were equal bilaterally, Romberg testing was 
negative, and Achilles reflexes were 2+ bilaterally.  The 
veteran was alert, oriented, and cooperative, and affect was 
normal.  The veteran's only complaints and the only positive 
physical findings at the medical examination pertained to 
residuals of an in-service fracture of the right leg and 
ankle.

At a November 1994 VA psychiatric examination, the veteran 
complained of problems with short-term memory.  He described 
several day-to-day examples of problems with short-term 
memory.  His sister was noted to have epilepsy and to take 
medication.  On specific evaluation, he was able to give the 
date, his address, and social security number.  He was able 
to give the Presidents' names of Clinton, Bush, and Reagan, 
and said that he could not remember before that.  He made 
mistakes with serial 7s as he said "94, 87, 80, 74, 67."  
He was able to recall numbers, four forward and four 
backwards.  He was able to differentiate and find 
similarities between two objects.  His memory was grossly 
intact.  He was able to spell "world" backwards.  The only 
psychiatric diagnosis rendered (based on additional history 
of objective findings) was post-traumatic stress disorder 
(PTSD), chronic, mild.  

The veteran has since been granted service connection for 
PTSD.  

At a November 1994 VA general medical examination, upon 
neurological examination cranial nerves 2-12 were intact.  
Deep tendon reflexes were equal bilaterally.  Romberg testing 
was negative.  Cerebellar function was normal.  Sensation was 
normal.  

In an August 1995 statement prepared for the purpose of 
describing his PTSD stressors, the veteran included a 
paragraph describing problems such as drifting off into space 
and not knowing what was going on around him.  He related 
that a shake or a yell usually would bring him around, but 
that the drifting "has happened more frequently."  
(Quotations added.)

In August 1996, the veteran wrote that he was still having 
"phase outs."  He also described quick anger and headaches.  
He believed that stress caused all of these symptoms.  

In August and October 1996, the veteran's wife and mother 
submitted written lay statements describing the veteran's 
headaches, his episodes of losing awareness when driving and 
at other times, of his having a limited attention span, and 
of watching television shows repeatedly without remembering 
watching the show on previous occasions.

During a November 1996 VA neurological examination, the 
veteran described an incident in the Persian Gulf in which he 
slipped on the ice and fell, striking his head and neck.  He 
had no treatment at that time, because they were so busy and 
he didn't feel he was seriously injured.  However, shortly 
after that, he said, he began having headaches, which 
persisted and worsened after he returned from the Persian 
Gulf.  The veteran's subjective complaints were memory loss 
and headaches.  He gave a history of PTSD.  He said his 
headaches began starting in the right side of the neck, and 
to work forward to the temple and over the right eye region.  
He stated that these occurred about twice a week, then began 
to feel like a throbbing severe pain behind the right eye.  
He described nausea, but no vomiting.  The duration of the 
headaches was approximately one hour, but sometimes all day.  
He stated that the only relief he got was taking Naprosyn, 
lying down in a dark room, and covering his face.  He 
admitted being drowsy after the headaches and feeling very 
tired, but there was no seizure activity.  He admitted that 
anxiety and "nerves" aggravated his headaches.  He 
described having problems remembering what his wife said, and 
described episodes of phasing out and staring.  After 
physical evaluation, the diagnosis was tension migraine 
headaches, moderately severe, secondary to cervical spine 
trauma, without radiculoneuropathy.  

In January 1997, a VA psychologist noted that the veteran 
reported some problems with memory both long-term and short-
term.  He reported some memory problems with math, which he 
was currently studying in school.  He had some occasional 
trouble concentrating, losing track of a conversation.  He 
reported a head injury in service during which he was knocked 
unconscious briefly.  Upon psychological testing in January 
1997, he did not know the date or day of the week.  He missed 
two of five numbers in subtracting serial 7s.  He was slow 
but did get all of the short-term memory items.  Although 
this score was in the borderline range for possible cognitive 
impairment, in the psychologist's view, the effect of anxiety 
on the brief screening instrument could not be ruled out.

At a March 1997 VA neurological examination, the examiner 
opined that the veteran did have some short-term memory 
impairment, but he did not fit into any specific diagnostic 
category at the time of examination.  The possibility of 
further neuropsychiatric examination was suggested.  The 
diagnosis of migraine headaches was continued.  

At a January 1998 Board hearing, the veteran described a 
nasty taste in his mouth before his headaches and hot and 
cold flashes.  He said his memory loss first began to appear 
when he first came back form Saudi Arabia and his mother 
noticed it, to include forgetting the names of close 
relatives and problems forgetting where he was when he was 
driving.  He also described brownouts, where he would go into 
another world, even when driving.  

During an April 2000 VA neurological examination, the veteran 
described episodes, in the words of the report, "since about 
7 or 8 years," during which he became unaware of his 
surroundings.  His wife told him he would lose contact with 
the world, and he felt distant.  She had to shout several 
times to get his attention. Voices seemed distant and his 
eyes would become glassy.  This condition would last for 
about 10 to 15 minutes each time, then he would become 
normal.  He said he would have these episodes three to five 
times per week.  His other symptom was forgetfulness of the 
same duration.  He would go into the store to buy something 
and forget to pick it up.  He would write a check in the 
store and give it to them, and as soon as he would come out 
of the store he would ask how much the check was.  He denied 
headaches, blackout spells, convulsions, double vision, 
difficulty in swallowing or speaking, weakness or numbness of 
the extremities, etc.  He stated he never saw any 
neurologist, and never had any neurological investigations.  
A detailed neurological examination was normal.

Based on the veteran's symptoms as described, the examiner 
ordered an electroencephalogram and CT scan of the head 
without and with contrast to rule out the possibility of 
complex partial seizures, and also to rule out an 
intracranial lesion.  The CT scan showed no lesions, but the 
EEG was abnormal and suggestive of epileptiform activity 
originating from the left temporal region.  

The examiner concluded that the veteran's episodes of memory 
loss were consistent with a partial complex seizure disorder 
and that there were no objective findings of impairment.  The 
etiology of his seizure disorder was uncertain.  (The claim 
of service connection for a seizure disorder, to include 
whether it is  linked to any incident of service, has been 
referred to the RO for adjudication-see introduction to this 
decision.)  To the best of his clinical judgment, he did not 
think that these absence attacks were service-connected.  On 
this point, he noted that the veteran never reported a 
serious head injury during his tenure in the military.  The 
examiner asserted that the veteran needed treatment for his 
seizure disorder.  

From May 2000 through July 2002, the veteran attended VA 
neurological medical appointments regularly, was treated with 
medications, and had greatly reduced seizure activity.  The 
ongoing diagnosis was seizure disorder.  



Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, is service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Organic disease of the nervous system will be considered to 
have been incurred in service if manifest to a compensable 
degree within one year of separation from service, even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Disability compensation may be payable to Persian Gulf 
veterans who suffer from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or becomes 
manifest to a compensable degree before December 31, 2006.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2002).  
(66 Fed. Reg. 56614, 56615, Nov. 9, 2001, substituted 
"December 31, 2006" for "December 31, 2001" in paragraph 
(a)(1)(i), effective Nov. 9, 2001.) 

38 C.F.R. § 3.317(a)(1) provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within the 
presumptive period; and (ii) 	by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6 month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  

Pursuant to paragraph (b) of 38 C.F.R. § 3.317, for the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurological signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

Pursuant to paragraph (c) of 38 C.F.R. § 3.317, compensation 
shall not be paid under this section: (1) if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War;  or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The service medical records and the first post-service 
examination, performed by VA in February 1992, which included 
a neurological evaluation; show no indication of memory loss.  
The veteran complained of short-term memory loss upon a 
November 1994 VA psychiatric examination but his memory upon 
mental status examination at that time was reported as normal 
and the only diagnosis was PTSD.  The Board parenthetically 
notes that service connection and a 30 percent rating are 
currently in effect for PTSD and the criteria for a 30 
percent evaluation includes mild memory loss.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  VA neurological examinations 
in November 1994 and November 1996 were also negative for any 
pertinent diagnosis, although the veteran did complain on 
memory loss on the latter examination and upon subsequent 
examinations, and in subsequently received statements and 
testimony.  A March 1997 VA neurologist noted memory loss of 
unknown etiology, although the only diagnosis was migraine 
headaches and a neuropsychiatric evaluation was recommended; 
as noted above, memory impairment is one of the 
characteristics of PTSD (38 C.F.R. § 4.130, Code 9411).  To 
the extent that the latter finding can be construed as 
evidence in support of a diagnosis of memory loss due to an 
undiagnosed illness, it is far outweighed by reports of a 
thorough VA neurological examination, which included an 
electroencephalogram (EEG) and CT scan of the head without 
and with contrast, wherein the examiner concluded that the 
veteran's episodes of memory loss were consistent with a 
partial complex seizure disorder and that there was no 
objective findings of impairment.  While the etiology of his 
seizure disorder was noted to be uncertain, a seizure 
disorder is a recognized diagnosis.  See 38 C.F.R. §§ 4.121, 
4.122, 4.124a, Codes 8910-8914.   

The claim for service connection for short-term memory loss 
as due to an undiagnosed illness is denied because, to the 
extent his memory loss is not already compensated by the 30 
percent rating for his already service-connected psychiatric 
disability, it has been found to be due to a diagnosed 
condition, a seizure disorder.  Service connection pursuant 
to 38 C.F.R. § 3.317, for short-term memory loss as due to an 
undiagnosed illness, is therefore not warranted in this case.

As for service connection on a direct basis, the veteran's 
memory loss was first noted several years after service and 
there is no competent evidence that links this symptom to 
service.  Consistent with the service medical records, at a 
February 1992 VA examination, just after discharge from 
service, neurological and psychiatric examination were 
normal, and there were no complaints of short-term memory 
loss (or phase outs or brown-outs) that have been attributed 
to a partial seizure disorder.  The first indication of 
short-term memory loss was in October 1994, in a claim for 
benefits from the veteran.  This was over two years and eight 
months after service, well outside of the one-year post-
service presumptive period for service connection for organic 
neurological disorders.  See 38 C.F.R. § 3.309(a).  Also 
weighing against the veteran's claim is the April 2000 VA 
examiner's opinion that the veteran's memory loss was 
consistent with a seizure disorder and the latter was 
specifically not linked to service.

As to the lay statements submitted by and on behalf of the 
veteran, the Board notes that, as laypersons, they do not 
have any medical expertise, and as such, they are not 
competent to offer an opinion as to diagnosis or etiology of 
a medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (laypersons may be competent to provide an 
eyewitness account of visible symptoms, but they are not 
capable of offering evidence that requires medical 
knowledge).

In sum, the veteran's memory loss was first shown several 
years after service and, following a thorough neurological 
examination, to include CT scans and an EEG, the veteran's 
short-term memory loss was attributed to a known diagnosis, a 
complex partial seizure disorder, and the examiner opined 
that the latter was not linked to service.  As the 
preponderance of the evidence is against the claim for 
service connection for memory loss, to include as due to an 
undiagnosed illness, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for short-term memory loss, 
to include as due to an undiagnosed illness, is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


